DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-16, 18, 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 10, 19 recites a plurality of ordered seismic images comprising representations of objects in the subsurface volume; generating flow fields based on a difference between individual images of the plurality of ordered seismic images; and identifying the objects in the seismic images based on the flow fields and the plurality of ordered seismic images [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, 10, 19, Claim(s) 2-7, 9, 11-16, 18 recite(s) wherein generating the flow fields comprises comparing a first seismic image of the plurality of ordered seismic images with a second seismic image of the plurality of ordered seismic data to determine displacement vectors for pixels of the first seismic image that define the difference between pixel location in the first and second seismic images, wherein the flow field represents the displacement vectors for the pixels.  wherein generating the flow fields comprises: generating a first flow field in an inline direction; and generating a second flow field in a crossline direction, wherein identifying the objects comprises identifying the objects in both the inline direction and the crossline direction.  wherein generating the flow fields further comprises: generating a third flow field in a second inline direction; combining the first and third flow fields; generating a fourth flow field in a second crossline direction; and combining the second and fourth flow fields.  wherein identifying horizons comprises: receiving a selection of a seed point in one of the plurality of ordered seismic images, the seed point corresponding to a part of the object; and 20PATENTAttorney Docket No. IS20.1726 tracking the object in an inline axis and a crossline axis in the plurality of ordered seismic images using the flow field.  further comprising generating a relative geological time based at least in part on the flow fields.  wherein the object is a horizon in the subsurface volume; further comprising: generating a first flow field between a first seismic image of the plurality of ordered seismic images and a second seismic image of the plurality of ordered seismic images, wherein the first and second seismic images are adjacent in the plurality of ordered seismic images; generating a second flow field between the second seismic image and a third seismic image of the plurality of ordered seismic images, wherein the third seismic image and the first seismic image are not adjacent in the plurality of ordered seismic images; generating a third flow field between the first and third seismic images; comparing the third flow field with a combination of the first and second flow fields; and adjusting the first flow field, the second flow field, or both based on the comparison [Mathematical Concepts – mathematical relationships; mathematical . 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving a plurality of ordered seismic images); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. computing system; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach generating flow fields based on a difference between individual images of the plurality of ordered seismic images; and identifying the objects in the seismic images based on the flow fields and the plurality of ordered seismic images of claims 1, 10, 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIMMAN (US 2014/0236487) teaches METHODS AND COMPUTING SYSTEMS FOR PROCESSIGN SEISMIC DATA;
NICHOLS ET AL. (US 2014/0301165) teaches SEISMIC DATA PROCESSING USING JOINT TOMOGRAPHY;
LUO ET AL. (US 2015/0253445) teaches VISUALIZTION OF SEISMIC ATTRIBUTES;
GU ET AL. (US 2017/0256080) teaches IMAGE ENHANCEMENT USING SEISMIC PARTITION IMAGES;
LEICEAGA (US 2016/0116619) teaches THREE-DIMENSIONAL ROCK PROPERTIES USING CROSS WELL SEISMIC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864